DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 5/29/20.
2.	The instant application is a continuation of 15/795,847, filed 10/27/2017, now U.S. Patent 10,669,586, which is a continuation of 14/768,422, filed 08/17/2015, now U.S. Patent 9,809,855, which is a national stage entry of PCT/US14/17226, International Filing Date: 02/19/2014, claims priority from provisional application 61767219, filed 02/20/2013.
Claim status
3.	In the claim listing of new claims 85-104 are pending in this application. Claims 1-84 have been canceled.
Election/Restrictions
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 85-91 are drawn to a method of characterizing a sample comprising polynucleotide sequences classified in C12Q 1/6809.
II. Claims 92-104 are drawn to a system for characterizing a sample classified in B01L 3/5027.
The inventions are independent or distinct, each from the other because of the following reasons.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus the system comprising channel can be used for flow cytometry.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification
(b) the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
(c) the prior art applicable to one invention would not likely be applicable to another invention. The search for the inventions that are not related to one another may not reveal the arts for the method steps or the system and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Notice of Rejoinder
5.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
6.	During an electronic interview with the applicant’s representative Ms. Liu on 11/2/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 85-91.  Affirmation of this election must be made by applicant in replying to this Office action.  
7.	Claims 92-104 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
8.	Claims 85-91 are under prosecution.
Information Disclosure Statement
9.	The information disclosure statements (IDS) submitted on 6/3/20 and 5/12/21 are being considered by the examiner. The reference cited therein have been considered by the examiner.

Claim Rejections - 35 USC § 112(a)
Scope of Enablement Rejection
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 85-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While the specification is enabled for “A method of characterizing a sample comprising polynucleotide sequences, the method comprising: labeling a plurality of sequence-specific locations on a polynucleotide sequence of a sample molecule of less than 550 nucleotides in length; linearizing at least a portion of the sample molecule in a not enabled for “A method of characterizing a sample comprising polynucleotide sequences, the method comprising: labeling a plurality of sequence-specific locations on a polynucleotide sequence of a sample molecule of less than 550 nucleotides in length; linearizing at least a portion of the sample molecule in a fluidic channel; quantifying a signal from the labels on the sample molecule; comparing a quantity of the signal from the sample molecule to a quantity of signal from a reference molecule of less than 550 nucleotides in length, so as to compare coverage depth of polynucleotide sequences of the sample molecule to coverage depth of polynucleotide sequences of the reference molecule; and determining a presence or absence of a genetic abnormality in the sample molecule when the coverage depth of the sample molecule differs from the coverage depth of the reference molecule” for the following reasons.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
The breadth of the claims:
Claim 85 is drawn to “A method of characterizing a sample comprising polynucleotide sequences, the method comprising: labeling a plurality of sequence-specific locations on a polynucleotide sequence of a sample molecule of less than 550 nucleotides in length; linearizing at least a portion of the sample molecule in a fluidic channel; quantifying a signal from the labels on the sample molecule; comparing a quantity of the signal from the sample molecule to a quantity of signal from a reference molecule of less than 550 nucleotides in length, so as to compare coverage depth of polynucleotide sequences of the sample molecule to coverage depth of polynucleotide sequences of the reference molecule; and determining a presence or absence of a genetic abnormality in the sample molecule when the coverage depth of the sample molecule differs from the coverage depth of the reference molecule”.
The instant specification does not provides a limiting definition for a “fluidic channel”. The instant specification recite “In some embodiments, the fluidic nanochannel of any of the methods herein comprises a channel having a length of at least 10 nm and a cross-section diameter of less than 5000 nm” (paragraph 0005). 
The nature of the invention:
 	The invention is drawn to a method of characterizing a sample comprising polynucleotide sequences, the method comprising: labeling a plurality of sequence-specific locations on a polynucleotide sequence of a sample molecule of less than 550 nucleotides in length; linearizing at least a portion of the sample molecule in a fluidic channel; quantifying a signal from the labels on the sample molecule; comparing a quantity of the signal from the sample molecule to a quantity of signal from a reference molecule of less than 550 nucleotides in length, so as to compare coverage depth of polynucleotide sequences of the sample molecule to coverage depth of polynucleotide sequences of the reference molecule; and determining a presence or absence of a genetic abnormality in the sample molecule when the coverage depth of the sample molecule differs from the coverage depth of the reference molecule.
	Thus the invention is drawn to linearizing at least a portion of the sample molecule in a generic fluidic channel without specifying the dimension of the fluidic channel capable of linearizing the molecule of less than 550 nucleotides in length.
The state of the prior art:
The step of labeling a plurality of sequence-specific locations on a polynucleotide sequence of less than 550 nucleotides was known in the art (Das et al, Nucleic Acids Research, 2010, 38, e77, Fig. 2 and associated descriptions in the text). Also, a short DNA with contour length less than 1 um confined in a 60 nmX60 nm channel, the uncertainty of the measurement will be high (Su et al, PLoS ONE, 2011, e16890, pg. 7, column 1, paragraph 1, emphasis underlined by the examiner) and in channels 19 nm high, dsDNA (2 to10 kb) could be separated by length, but in larger, 70 nm high channels no length dependent separation was detected (Douville et al, Anal Bioanal Chem 2008, 391:2395–2409, pg. 2408, column 1, last paragraph, emphasis underlined by the examiner). 
As discussed above, the step of linearizing at least a portion of the sample molecule less than 550 nucleotides in a generic fluidic channel without any specific dimension is not well established before the claimed invention was made (Emphasis underlined by the examiner).
The level of one of ordinary skill:
 	The level of skill required is deemed to be high as it requires the selection of proper combination of the type of nanochannel, knowledge in the field of molecular biology, the formation of secondary structure formation within the polynucleotide as it translocates thorough the fluidic channel, device, instruments, software, data capture and analysis, optimization of nanochannels dimension to separate less than 550 nucleotides that include large genus of nucleic acid molecules and the type of nucleic acids require high level of skills.
	 The level of predictability in the art:
The level of predictability of separating large genus of short nucleic acid molecules in generic fluidic channel is very poor. 
The amount of direction provided by the inventor and the existence of working Examples:
	The instant specification in figures 3A-3C series of images illustrating small double stranded DNA fragments with known sizes (233 bp, 498 bp, and 834 bp) that were generated by PCR, fluorescently stained, flowed, and imaged in individual nanofluidic channel. The fluorescent signals were plotted in a histogram (FIG. 3E) (emphasis underlined by the examiner. 
	However, the instant specification does not provide any guidance of separating large genus of short nucleotides in generic fluidic channel. 
The Quantity of Experimentation needed to make or use of the invention:
The quantity of experimentation in this area is enormous because the instant specification does not provide any guidance with a sample molecule of less than 550 nucleotides in length; linearizing at least a portion of the sample molecule in a generic fluidic channel. Therefore the artisan would recognize that the quantity of experimentation in this area is extremely large in view of the large amount of optimization is needed to select channel with proper dimension to elongate the molecule and identify the label on small nucleic acid molecules. This would require undue experimentation with each of the many intervening steps not providing any guarantee of success in the succeeding steps.
Conclusion:
Courts have ruled that to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation (In re Wright990 F.2d 1557, 1561; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)) It was also determined that  the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art. The amount of guidance needed to 
Considering all the factors described above and lack of working example in the specification and undue experimentation needed for one of skill in the art to practice the claim as recited, it is concluded that the invention is the specification the specification is enabled for “A method of characterizing a sample comprising polynucleotide sequences, the method comprising: labeling a plurality of sequence-specific locations on a polynucleotide sequence of a sample molecule of less than 550 nucleotides in length; linearizing at least a portion of the sample molecule in a fluidic nanochannel; wherein the fluidic nanochannel has a length of at least 10 nm and a cross-sectional diameter of less than 1000 nm; quantifying a signal from the labels on the sample molecule; comparing a quantity of the signal from the sample molecule to a quantity of signal from a reference molecule of less than 550 nucleotides in length, so as to compare coverage depth of polynucleotide sequences of the sample molecule to coverage depth of polynucleotide sequences of the reference molecule; and determining a presence or absence of a genetic abnormality in the sample molecule when the coverage depth of the sample molecule differs from the coverage depth of the reference molecule”, but not enabled for “A method of characterizing a sample comprising polynucleotide sequences, the method comprising: labeling a plurality of sequence-specific locations on a polynucleotide sequence of a sample molecule of less 
12.	Claims 86-91 are rejected under 35 U.S.C. 112 first paragraph because they are dependent from claim 85 and include all of its limitations.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



14.	Claims 85-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,809,855. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim 85, claim 1 of ‘855 patent is drawn to a method of characterizing a sample comprising polynucleotide sequences, the method comprising: labeling a plurality of sample nucleic acid molecules, each of about 10 base pairs to about 500 base pairs, with at least a first label, wherein the sample nucleic acid molecules comprise polynucleotide sequences of a genome or a fragment or fragments thereof, wherein the polynucleotide sequences of the sample nucleic acid molecules are from the sample;  providing a plurality of labeled control nucleic acid molecules, each of about 10 base pairs to about 500 base pairs, wherein the control nucleic acid molecules comprise polynucleotide sequences of the genome or fragment or fragments thereof;  translocating the plurality of labeled sample nucleic acid molecules through one or more fluidic nanochannels having a length of at least 10 nm and a cross-sectional diameter of less than 1000 nm; translocating the labeled control nucleic acid molecules through one or more fluidic nanochannels having a length of at least 10 nm and a cross-sectional diameter of less than 1000 nm; detecting physical counts of signals from the labeled sample nucleic acid molecules, said signals comprising patterns characteristic of the genome or fragment or fragments thereof; detecting physical counts of signals from the labeled control nucleic acid molecules, said signals comprising patterns characteristic of the genome or fragment or fragments thereof;  and aligning the patterns to a reference of the genome or fragment or fragments thereof, thereby ascertaining: a coverage depth for the sample nucleic acid molecules over the reference of the genome or fragment or fragments; and a coverage  depth for the control nucleic acid molecules over the reference genome or fragment or fragments;  and determining a copy number of the genome or fragment or fragments thereof in the sample (the steps of instant claim 85 similar to steps of claim 1 of ‘855 patent are underlined by the examiner.
	It is noted that claim 1 of ‘855 patent comprise additional steps. However, instant claim 85 recited with open claim language “comprising” can include additional steps and still meet the limitations of claim 85 because as discussed above claim 1 of ‘855 patent discloses the steps of instant claim 85 (see MPEP 2111.03).
	With regard to dependent claims 86-91, claims of ‘855 patent disclose their limitations and therefore their subject matter is not patentably distinct.
15.	Claims 85-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,669,586. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim 85, claim 1 of ‘586 patent disclose a system for characterizing a sample, comprising: one or more regions for labeling sample nucleic acid molecules of less than 550 nucleotides in length; a fluidic nanochannel for 
	The artisan would recognize that although claims of ‘586 patent is drawn to a system, the subject matter of claim 1 of ‘586 patent is similar because it also recite the steps similar to instant claim 85.
	With regard to dependent claims 86-91, claims of ‘586 patent disclose their limitations and therefore their subject matter is not patentably distinct.

Conclusion
16.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634